The opinion of the court was delivered, by
Woodward, C. J.
The annuity in this case was to a surviving widow, “ in lieu and full satisfaction of all dower,” and was payable quarterly. She died in the midst of a quarter, and the question is, whether the annuity is apportionable.
The authorities so fully cited by the learned counsel of the plaintiff in error, prove the general rule of law to be that apportionment is not to be made of rents, dividends, annuities and other periodical payments becoming due at fixed intervals, but only of sums accruing de die in diem. But the same authorities establish an exception to the general rule in favour of dower and sums for the maintenance of a wife or child: Hill on Trustees 385; Gheen v. Osborne, 17 S. & R. 171. And this case falls within the exception and not the rule. The annuity was in lieu of dower, and lasted as long as dower would have lasted, and dower runs to the last day of life. It is of no consequence that the widow was rich and could live without the annuity. Neither the rule nor its exception can be administered with a view to such circumstances. She was as well entitled to receive the equivalent for dower to the day of her death as if she had been dependent on it for her daily bread.
The judgment is affirmed.